Mr. Chief Justice Alvey
delivered the opinion of the Court:
The general rule, except as it has been modified by the 32d Equity Rule of the Supreme Court of the District, doubtless is, that a defendant, when he submits to answer, must answer fully. There is an exception to this general rule, however, and that is, where the discovery sought by the bill *325will subject the defendant to any kind of punishment or penalties or forfeiture, or will prejudice him as a purchaser for valuable consideration. In such cases he is not required to make discovery in respect to those matters; and he could defend against such discovery by plea or demurrer. The object of the Equity Rule 32 was to afford protection to the defendant against such discovery, as well upon answer as upon plea or demurrer to the bill.
But the order appealed from in this case, simply sustaining the exceptions, did not involve a decision of the merits of the case. It decided nothing, except that the answer was not full, as to the facts charged, and of which discovery was sought. It was a mere incidental, interlocutory order of procedure. The court below has taken no steps to put the defendant in contempt for not making further answer. It may be that the plaintiff will not require that such proceedings shall be taken. By the 56th Equity Rule of the Supreme Court of the District, it is provided that “ when exceptions are allowed, the defendant shall put in a full and complete answer within ten days, otherwise the plaintiff shall, as of course, be entitled to take the bill, so far as the matter of such exception is concerned, as confessed, or, he may have a writ of attachment to compel the defendant to make a better answer to the matter of the exceptions.” If the court below proceeds to take any matter as confessed, under this rule, of which the defendant is not bound to make discovery, or if he is compelled by attachment to make such discovery, and a final decree be founded thereon, it would be error for which such decree would be reversed. But no right of appeal can exist until such erroneous decree shall have been passed. We are clearly of opinion that the appeal taken in this case is not authorized by the law, and it must therefore be dismissed with costs to the plaintiff below.

Appeal dismissed.